842 F.2d 1292Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie SIMS, Plaintiff-Appellant,v.STATE OF SOUTH CAROLINA;  T. Travis Medlock, Defendants-Appellees.
No. 87-7390.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 12, 1988.Decided March 23, 1988.

Ronnie Sims, appellant pro se.
Pope Brooks Shealy, Jr., Office of the Attorney General of South Carolina, for appellees.
Before DONALD RUSSELL, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  As the district court indicated, any remedy Sims may have regarding alleged constitutional deficiencies in the warrants under which he was arrested and confined must await his exhaustion of state remedies.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Sims v. State of South Carolina, C/A No. 3:87-421-17 (D.S.C. Nov. 3, 1987).


2
AFFIRMED.